NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               CHOON’S DESIGN, LLC,
                 Plaintiff-Appellant

                           v.

        IDEA VILLAGE PRODUCTS CORP.,
                Defendant-Appellee
              ______________________

                      2018-1934
                ______________________

   Appeal from the United States District Court for the
Eastern District of Michigan in No. 2:13-cv-13568-LJM-
RSW, Judge Laurie J. Michelson.
                 ______________________

                Decided: June 24, 2019
                ______________________

    THEODORE W. OLDS, III, Carlson, Gaskey & Olds, PC,
Birmingham, MI, argued for plaintiff-appellant. Also rep-
resented by BRIAN TOBIN.

   JOHN S. ARTZ, Dickinson Wright PLLC, Ann Arbor, MI,
argued for defendant-appellee. Also represented by FRANK
MICHAEL SMITH, Troy, MI; STEVEN A. CALOIARO, Reno, NV.
                 ______________________
2           CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




    Before PROST, Chief Judge, REYNA and STOLL, Circuit
                          Judges.
STOLL, Circuit Judge.
    Choon’s Design, LLC sued IdeaVillage Products Corpo-
ration for patent infringement in the Eastern District of
Michigan. After construing the claims, the district court
awarded IdeaVillage summary judgment of noninfringe-
ment. Choon’s appeals, raising claim construction and doc-
trine of equivalents arguments. We discern no error in the
court’s claim construction or its summary judgment deci-
sion. Accordingly, we affirm.
                        BACKGROUND
                              I
    Choon’s owns U.S. Patent No. 8,485,565, which de-
scribes a “method and device for creating a linked wearable
item from elastic bands.” ’565 patent col. 1 ll. 11–13. “The
example kit includes several pin bars that are supported in
a desired spatial orientation by at least one base.” Id.
at col. 1 ll. 35–36. By manipulating elastic bands about the
pin bars, “people of many skill and artistic levels [may] suc-
cessfully create a desirable and durable wearable item.”
Id. at col. 1 ll. 22–23, 43–50. Figure 1 shows the kit 10 as
well as the “base 12 that supports pin bars 14 that each
include[] a plurality of pins 26.” Id. at col. 2 ll. 42–44.
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.             3



Hook 16 and clips 18, also illustrated, may help to manip-
ulate the elastic bands.




   Relevant here are dependent claims 9 and 14. Claim 9
depends from claim 1 and reads:
    1. A kit for creating an item consisting of a series
    of links, the device comprising:
        a base; and
        at least one pin bar supported on the base,
        the pin bar including a plurality of pins
        each including a top flared portion for hold-
        ing a link in a desired orientation and an
        opening on a front side of each of the plu-
        rality of pins.
    9. The kit as recited in claim 1, including a clip for
    securing ends of the series of links together.
4           CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




Id. at col. 5 ll. 10–16, col. 6 ll. 1–2 (emphasis added to dis-
puted claim term). Claim 14 depends from claim 12 and
reads:
    12. A method of creating a linked item comprising
    the steps of:
        supporting at least one pin bar including a
        plurality of pins to a base to define a de-
        sired relative special relationship between
        at least two adjacent pins;
        assembling at least two elastic bands
        across adjacent pins;
        capturing one end of an elastic band and
        pulling the end over and onto an adjacent
        pin while engaged with another elastic
        band; and
        capturing and pulling subsequent ends
        over until a desired link length and config-
        uration is obtained.
    13. The method as recited in claim 12, wherein a
    second of the at least two elastic bands is placed
    atop one end of the first of the at least two elastic
    bands on a common pin.
    14. The method as recited in claim 13, wherein cap-
    turing one end of the elastic band includes using a
    hook tool reaching into an access groove of the pin
    to extend below the top most elastic band and grasp
    a bottom elastic band with the hook tool.
Id. at col. 6 ll. 7–26 (emphasis added to disputed claim
term).
                              II
    Choon’s sued IdeaVillage for infringing the ’565 patent.
The parties asked the district court to construe “supported
on” in the phrase “at least one pin bar supported on the
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.           5



base.” See Choon’s Design, LLC v. IdeaVillage Prods.
Corp., 125 F. Supp. 3d 630, 638–45 (E.D. Mich. 2015). 1 The
district court construed the phase as “at least one pin bar
attached to but detachable from the base.” Id. at 644–45.
It further defined “detachable” as “capable of being sepa-
rated without damage.” Id. at 645. 2
    IdeaVillage subsequently moved for summary judg-
ment of noninfringement. The parties agreed that IdeaVil-
lage’s accused “FunLoom” product, a “single piece of
molded plastic with no detachable bars and no detachable
pins,” illustrated below, cannot literally infringe under the
district court’s construction of “supported on.”




Choon’s Design, LLC v. IdeaVillage Prods. Corp., No. 2:13-
cv-13568-LJM-RSW, 2017 WL 4348816, at *2–3
(E.D. Mich. Sept. 29, 2017). But Choon’s argued that
IdeaVillage infringes under the doctrine of equivalents.
The district court disagreed. It determined that the
claimed detachable pin bar performs the functions of
(1) maintaining the pins in an upright position, (2) permit-
ting the addition of more pin bars to expand the kit, and


    1   The parties agreed “supporting,” as used in
claim 14, should be similarly construed.           Choon’s,
125 F. Supp. 3d at 645.
    2   The district court denied a motion for reconsidera-
tion of these constructions. See Choon’s Design, LLC v.
IdeaVillage Prods. Corp., No. 2:13-cv-13568-LJM-RSW,
2016 WL 8261729, at *1 (E.D. Mich. Jan. 7, 2016).
6           CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




(3) allowing reconfiguration of the pin bars. Id. at *5. Af-
ter concluding that no reasonable jury could find that the
FunLoom’s pins can be reconfigured, the district court
granted IdeaVillage summary judgment of noninfringe-
ment. Id.; see also id. at *8. Choon’s appeals, and we have
jurisdiction. 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
    Choon’s asserts that the district court erred in its con-
struction of “at least one pin bar supported on the base.”
Alternatively, Choon’s argues that even under the district
court’s construction, IdeaVillage infringes under the doc-
trine of equivalents. We address each argument in turn.
                              I
    We first consider whether the claims permit the
claimed “at least one pin bar” to be permanently attached
to the base, as Choon’s contends, or whether the “at least
one pin bar” must be detachable from the base, as IdeaVil-
lage asserts. See Appellant’s Br. 23–45; Appellee’s Br. 17–
38. We review the ultimate construction of the claim, a le-
gal question, de novo. See MasterMine Software, Inc. v. Mi-
crosoft Corp., 874 F.3d 1307, 1310 (Fed. Cir. 2017). We
review constructions based solely on intrinsic evidence de
novo, and we review any subsidiary factual findings on ex-
trinsic evidence for clear error. See Teva Pharm. USA, Inc.
v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). We construe
claim terms according to their ordinary meaning, that is,
their “meaning to the ordinary artisan after reading the
entire patent.” See Eon Corp. IP Holdings v. Silver Spring
Networks, 815 F.3d 1314, 1320 (Fed. Cir. 2016) (quoting
Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005)
(en banc)). As explained below, the intrinsic evidence leads
us to affirm the district court’s conclusion that “at least one
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.               7



pin bar supported on the base” excludes pin bars perma-
nently attached to a base. 3
     The claims themselves recite the base and the “at least
one pin bar” as distinct elements of the claimed kit. See,
e.g., ’565 patent col. 5 ll. 10–16. Dependent claims presume
their detachability, reciting “mating features for securing
the pin bar to the base,” id. at col. 5 ll. 17–28, as well as
specific arrangements for assembling the “at least one pin
bar” on the base, id. at col. 6 ll. 27–29.
    The specification further compels the understanding
that the invention extends only to detachable pin bars.
When the specification uses the word “support,” it refers to
a pin bar that users may mount to the base in a “desired”
position, detach, and then reposition in another “desired”
position relative to the base. See, e.g., id. at col. 1 ll. 35–36
(“The example kit includes several pin bars that are sup-
ported in a desired spatial orientation by at least one
base.”), col. 2 ll. 46–49 (“One or several pin bars 14 are
mounted to several bases 12 as is shown to support the pin
bars 14 and the corresponding pins 26 in a desired align-
ment.”), 52–53 (“In this example three bases 12 are utilized
to support the pin bars 14 in a desired relative orienta-
tion.”), col. 3 ll. 49–53 (discussing possible configurations
for “three bases [that] are supporting three pin bars 14”),


    3    Choon’s criticizes the district court for “select[ing]
which terms to construe with an eye towards the[] infringe-
ment issues and the accused device.” Appellant’s Br. 37.
As we have previously explained, however, “although the
claims are construed objectively and without reference to
the accused device, only those terms need be construed that
are in controversy, and only to the extent necessary to re-
solve the controversy.” Vivid Techs., Inc. v. Am. Sci. &
Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999). The district
court did not err in considering the accused product in or-
der to identify the claim terms material to infringement.
8            CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




col. 4 ll. 24–28 (“The example base template 12 can be ar-
ranged to support many pin bars 14 and therefore links can
be formed longitudinally and laterally across adjacent pin
bar 14 to form a wide variety of link configurations and
combinations.”). “Where, as here, ‘a patent “repeatedly and
consistently” characterizes a claim term in a particular
way, it is proper to construe the claim term in accordance
with that characterization.”’ Wisconsin Alumni Research
Found. v. Apple Inc., 905 F.3d 1341, 1351 (Fed. Cir. 2018)
(quoting GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370
(Fed. Cir. 2016)).
     Indeed, the specification discloses only loom kits hav-
ing detachable bases and pin bars. While not dispositive of
the claim construction issue, that the specification dis-
closes this single configuration supports the district court’s
construction. Moreover, the specification emphasizes how
this design allows for kit expansion and “provides for many
possible orientations of adjacent pins, and therefore differ-
ent orientations of and designs for a completed linked arti-
cle.” ’565 patent col. 1 ll. 48–50; see also id. at Abstract,
col. 1 ll. 35–42, col. 2 ll. 46–53, col. 3 ll. 36–42, 45–61, col. 4
ll. 24–28, 34–35, 57–67; Oral Arg. at 32:50–55,
http://oralarguments.cafc.uscourts.gov/dfault.aspx?fl=
2018-1934.mp3 (“There’s no question the . . . loom as
shown in this patent, they’re removable.”). To construe the
claims to cover integral pin bars and bases would eliminate
these benefits and expand the scope of the claims beyond
the specification. See Kinetic Concepts, Inc. v. Blue Sky
Med. Grp., Inc., 554 F.3d 1010, 1019 (Fed. Cir. 2009).
    Nothing in the prosecution history suggests that the
pin bars and base may be permanently attached. And
though dictionary definitions of “supported” may suggest a
broader meaning, see, e.g., J.A. 1160, such extrinsic evi-
dence does not outweigh the intrinsic record. See Finisar
Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1328 (Fed. Cir.
2008) (“When construing claims, the claims and the rest of
the patent, along with the patent’s prosecution
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.            9



history . . . are the primary resources; while helpful, ex-
trinsic sources like dictionaries and expert testimony can-
not overcome more persuasive intrinsic evidence.”).
Though Choon’s argues otherwise, the specification, not
dictionaries or colloquial use, dictates a term’s “plain and
ordinary meaning.” See, e.g., Retractable Techs., Inc. v.
Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir.
2011) (“It is axiomatic that the claim construction process
entails more than viewing the claim language in isolation.
Claim language must always be read in view of the written
description . . . .”).
    Choon’s next urges that because the claims encompass
kits with “at least one,” and thus one, pin bar, they cannot
require detachability, because detachability would have lit-
tle benefit in the single pin-bar context. See Appellant’s
Br. 28–35. It weaves an analogy to Rexnord Corp. v.
Laitram Corp., in which we construed “portion” to cover
both single and multi-piece designs. 274 F.3d 1336, 1345
(Fed. Cir. 2001). But any resemblance to Rexnord quickly
unravels. In Rexnord, the specification “support[ed] an in-
terpretation [of portion] that can cover either one-piece or
two-piece embodiments.” Id. Here, the specification sup-
ports the opposite result. In describing the “one or several
pin bar[]” embodiments, it emphasizes that the pin bar or
bars may be mounted on the base “in a desired alignment,”
necessitating detachability. See ’565 patent col. 2 ll. 46–49.
Thus, we cannot agree that the specification’s mere men-
tion of “one” pin bar expands the claims to embrace perma-
nently attached pin bars.
    Accordingly, we conclude that the district court cor-
rectly construed “at least one pin bar supported on the
base” as “at least one pin bar attached to but detachable
from the base.”
                              II
   We next address whether the district court erred in
awarding summary judgment of noninfringement. We
10          CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




review the district court’s grant of summary judgment ac-
cording to the law of the regional circuit. See Exmark Mfg.
Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC,
879 F.3d 1332, 1340 (Fed. Cir. 2018). The Sixth Circuit re-
views such grants de novo, determining “whether the evi-
dence presents a sufficient disagreement to require
submission to a jury or whether it is so one-sided that one
party must prevail as a matter of law.” Rd. Sprinkler Fit-
ters Local Union No. 669, U.A., AFL-CIO v. Dorn Sprinkler
Co., 669 F.3d 790, 793 (6th Cir. 2012) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986)).
    Choon’s does not contest that IdeaVillage’s product
lacks reconfigurable pins. See generally Appellant’s Br. As
such, Choon’s concedes that IdeaVillage does not literally
infringe the ’565 patent. Id. at 45. Choon’s argues that
IdeaVillage nevertheless infringes under the doctrine of
equivalents. We disagree. “The doctrine of equivalents
prevents an accused infringer from avoiding infringement
by changing only minor or insubstantial details of a
claimed invention while retaining their essential function-
ality.” Sage Prod., Inc. v. Devon Indus., Inc., 126 F.3d 1420,
1424 (Fed. Cir. 1997). Thus, if “the accused product per-
forms substantially the same function in substantially the
same way with substantially the same result as each claim
limitation of the patent[]” the patentee may show infringe-
ment even where, literally, the accused product lacks some
claim limitation. Crown Packaging Tech., Inc. v. Rexam
Beverage Can Co., 559 F.3d 1308, 1312 (Fed. Cir. 2009).
    In this case, the district court correctly concluded that
as a matter of law, IdeaVillage’s integral FunLoom product
does not perform the same function as the claimed “at least
one pin bar supported on the base.” The claim requires pin-
bar detachability, and the accused device must perform the
functions of the detachable pin bar in order to be an equiv-
alent. See Honeywell Int’l, Inc. v. ITT Indus., Inc., 452 F.3d
1312, 1321 (Fed. Cir. 2006). Beyond a doubt—or, at least,
beyond any reasonable dispute—a function of the
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.              11



detachable pin bar is permitting kit reconfiguration. By
adding, subtracting, and rearranging pin bars on the sup-
porting bases, users can create different designs. See, e.g.,
’565 patent Abstract. The patent touts this functionality,
explaining that “the extent to which additional bases and
pin bars 14 can be added and the configurations possible
are limited only by the desire of the user of the disclosed
kit.” Id. at col. 3 ll. 56–61; see also id. at Abstract (explain-
ing that “base and pin bars may be assembled in various
combination and orientations to provide endless varia-
tion”), col. 1 ll. 38–50 (“The base and pin bars may be as-
sembled in various combination and orientations to provide
endless variation of completed link orientations. . . . The
disclosed kit provides for many possible orientations of ad-
jacent pins . . . .”). The specification highlights this func-
tion no less than nine times. Id. at Abstract, col. 1 ll. 35–
42, 48–50, col. 2 ll. 46–53, col. 3 ll. 36–42, 45–61, col. 4
ll. 24–28, 34–35, 57–67; see also Oral Arg. at 3:27–36 (ac-
knowledging “might be nine, might be eleven” mentions of
benefits of detachability). And it does not distinguish be-
tween single-pin-bar and multi-pin-bar embodiments. See,
e.g., ’565 patent col. 2 ll. 46–53 (“One or several pin bars 14
are mounted to several bases 12 as is shown to support the
pin bars 14 and the corresponding pins 26 in a desired
alignment.” (emphasis added)). We thus agree with the
district court that no reasonable jury could find a non-re-
configurable pin bar equivalent to the claimed “at least one
pin bar supported on the base.” See K-2 Corp. v. Salomon
S.A., 191 F.3d 1356, 1367 (Fed. Cir. 1999) (“[W]here the pa-
tent document expressly identifies a role for a claim limi-
tation, the doctrine of equivalents cannot be used to
capture subject matter that does not substantially fulfill
that role.”). Accordingly, IdeaVillage’s product, which
lacks reconfigurable pins, cannot infringe as a matter of
law.
   Contrary to Choon’s urging, our decision in Toro Co. v.
White Consolidated Industries, Inc., does not mandate a
12           CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.




different result. 266 F.3d 1367 (Fed. Cir. 2001). In Toro,
we reversed a grant of summary judgment where a reason-
able jury could have found that the identified element of
the accused device performed substantially the same func-
tion as that of the claimed invention. Id. at 1372. We ex-
plained that the district court had erred by deeming a
function “mention[ed] in passing . . . among other func-
tions” so significant as to preclude equivalence. Id. In con-
trast, the specification here repeatedly stresses that
detachability permits reconfiguration. See ’565 patent Ab-
stract, col. 1 ll. 35–42, 48–50, col. 2 ll. 46–53, col. 3 ll. 36–
42, 45–61, col. 4 ll. 24–28, 34–35, 57–67.
     Choon’s asserts that because it and its expert, the in-
ventor of the ’565 patent, do not agree that a function of
detachability is reconfiguration, genuine issues of material
fact preclude summary judgment. The inventor of the
’565 patent did state that “there is no function to having
the ‘at least one pin bar’ [i.e., a single pin bar] be detachable
from the base.” J.A. 1506. But again, the ’565 patent re-
peatedly emphasizes that detachability allows reconfigura-
tion, and it describes even the “one or several pin bar[]”
embodiments as detachable. See, e.g., ’565 patent col. 2
ll. 46–49. The expert’s litigation-induced pronouncement
“does not trump the clear disclosures and assertions in the
patent itself.” Vehicular Techs. Corp. v. Titan Wheel Int’l,
Inc., 212 F.3d 1377, 1382 (Fed. Cir. 2000). Similarly,
though Choon’s introduced evidence that the public views
the Choon’s and IdeaVillage products as equivalents, such
evidence does not suggest that IdeaVillage’s product in-
fringes the ’565 patent’s claims, literally or by equivalence.
See Freedman Seating Co. v. Am. Seating Co., 420 F.3d
1350, 1358 (Fed. Cir. 2005) (“[T]he all limitations rule re-
quires that equivalence be assessed on a limitation-by-lim-
itation basis, as opposed to from the perspective of the
invention as a whole.”).
CHOON’S DESIGN, LLC v. IDEA VILLAGE PRODS. CORP.      13



                       CONCLUSION
     We have considered the parties’ remaining arguments
and find them unpersuasive. For the foregoing reasons, we
affirm the district court’s award of summary judgment.
                       AFFIRMED